Name: 2000/72/EC: Council Decision of 13 September 1999 on the provisional application of the Agreement between the European Community and the Kingdom of Nepal on trade in textile products
 Type: Decision
 Subject Matter: Asia and Oceania;  leather and textile industries;  European construction;  international trade
 Date Published: 2000-02-07

 Avis juridique important|32000D00722000/72/EC: Council Decision of 13 September 1999 on the provisional application of the Agreement between the European Community and the Kingdom of Nepal on trade in textile products Official Journal L 032 , 07/02/2000 P. 0001 - 0001COUNCIL DECISIONof 13 September 1999on the provisional application of the Agreement between the European Community and the Kingdom of Nepal on trade in textile products(2000/72/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300(2), first sentence, thereof,Having regard to the proposal from the Commission,(1) Whereas the Commission has negotiated on behalf of the European Community an Agreement between the European Community and the Kingdom of Nepal on trade in textile products, initialled on 26 March 1999;(2) Whereas this Agreement should be applied on a provisional basis from 1 March 2000 pending the completion of the procedures for its conclusion, subject to reciprocal provisional application by the Kingdom of Nepal,HAS DECIDED AS FOLLOWS:Article 1The Agreement on trade in textile products with the Kingdom of Nepal shall be applied on a provisional basis from 1 March 2000 pending the completion of the procedures for its conclusion, subject to reciprocal provisional application by the Kingdom of Nepal.The text of the Agreement is attached hereto.Article 2This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 13 September 1999.For the CouncilThe PresidentT. HALONEN